953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. RICKARD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-5842.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before KENNEDY and RALPH B GUY, Jr., Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
The plaintiff, a claimant for Social Security disability benefits, appeals the district court's order affirming the denial of benefits by the Secretary of Health and Human Services.   While this appeal was pending, the plaintiff moved the district court to remand the case for consideration of new and material evidence.   The district court has entered an order certifying that it is inclined to grant the motion to remand.   Accordingly, the plaintiff moves this court to dismiss the appeal and remand to the district court to allow the district court to enter an order remanding the matter to the Secretary.   The Secretary opposes the motion, arguing that the evidence does not warrant a remand.


2
Upon review and consideration, we conclude it is premature for this court to evaluate the evidence to be considered on remand.   Given the district court's certification, dismissal of this appeal and remand is appropriate.


3
It therefore is ORDERED that the plaintiff's motion to dismiss this appeal and for remand to the district court is granted to allow the district court to consider the motion to remand to the Secretary.